Citation Nr: 0740177	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  


FINDINGS OF FACT

1.  Service connection has been established for residuals of 
uveitis with no light perception in the left eye and light 
perception only in the right eye, evaluated as 100 percent 
disabling; and rheumatic heart disease, evaluated as 60 
percent disabling.  

2.  The veteran is receiving SMC for anatomical loss of the 
left eye and light only perception in the right eye and with 
an additional independent disability of rheumatic heart 
disease rated as 60 percent, resulting in compensation at the 
SMC level provided by 38 U.S.C.A. § 1114(n).  

3.  The veteran's service-connected disabilities do not 
entitle him to SMC under 38 U.S.C.A. § 1114(o) as he does not 
have two or more rates under 38 U.S.C.A. § 1114(n).   

4.  The veteran is not in need of a higher level of care as 
defined by 38 C.F.R. § 3.352(2) (2007).  


CONCLUSION OF LAW

The requirements for additional special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO notice letter dated in February 2004 informed the veteran 
that he could provide evidence to support his claim for 
special monthly compensation or location of such evidence.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  He was informed of the requirements for aid and 
attendance and how VA would help with his claim.  In January 
2006, another notice letter was sent to the veteran which was 
fully compliant, including informing the veteran that he 
should send VA any reports he had.  The claim was 
readjudicated in a May 2007 supplemental statement of the 
case.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in a 
March 2007 letter and a May 2007 supplemental statement of 
the case.  

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in May 
2007.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  VA treatment 
records are on file as are private medical records.  No other 
treatment records have been identified.  A VA aid and 
assistance examination has been conducted.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.


A Higher Rate of Special Monthly Compensation

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  Loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. § 
3.350(a).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.

The special monthly compensation provided by 38 U.S.C.A. § 
1114(m) is payable for any of the following conditions:

(i) Anatomical loss or loss of use of both hands;

(ii) Anatomical loss or loss of use of both legs at a level, 
or with complications, preventing natural knee action with 
prosthesis in place;

(iii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place;

(iv) Blindness in both eyes having only light perception;

(v) Blindness in both eyes leaving the veteran so helpless as 
to be in need of regular aid and attendance.

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so. If there is 
no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place. 38 
U.S.C.A. § 1114; 38 C.F.R. § 3.350(c).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(n) is payable for anatomical loss or loss of use of both 
arms at a level or with complications, preventing natural 
elbow action with prosthesis in place; anatomical loss of 
both legs so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of both eyes or blindness without 
light perception in both eyes.  Amputation is a prerequisite 
except for loss of use of both arms and blindness without 
light perception in both eyes.  If a prosthesis cannot be 
worn at the present level of amputation but could be applied 
if there were a reamputation at a higher level, the 
requirements of this paragraph are not met; instead, 
consideration will be given to loss of natural elbow or knee 
action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service- 
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352.

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.

The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. § 
1114(r)(2).

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  It is only necessary that the 
evidence establish that the veteran is so helpless as to be 
in need of regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352.

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2) (West 2002) 
and 38 C.F.R. § 3.350(h) (2007) in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met: (i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 1114(p); (ii) The 
veteran meets the requirements for entitlement to the regular 
aid and attendance allowance § 3.352(a); (iii) The veteran 
needs a "higher level of care" (as defined in § 3.352(b)(2)) 
than is required to establish entitlement to the regular aid 
and attendance allowance, and in the absence of the provision 
of such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii) (2007).  

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.  38 C.F.R. § 3.352(b)(2) (2007).  

The term "under the regular supervision of a licensed health-
care professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  A person performing personal health-care services 
who is a relative or other member of the veteran's household 
is not exempted from the requirement that he or she be a 
licensed health-care professional or be providing such care 
under the regular supervision of a licensed health-care 
professional.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c) 
(2007).  

The requirements for establishing the need for a higher level 
of care are to be strictly construed. The higher level aid- 
and-attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial. 38 C.F.R. § 3.352(b)(5) (2007).

Private treatment records dated from April 2003, VA 
examinations dated from April 2004, and VA treatment records 
dated from January 2004 to 2007 have been reviewed, and the 
Board finds that the veteran does not meet the requirements 
for SMC at the (r)(2) level.  

A VA April 2004 heart examination report shows that the 
veteran complained of dizziness, and shortness of breath.  It 
was noted that shortness of breath occurred with walking.  
Examination showed occasional premature contractions and a 
systolic murmur at the apex and the aortic region.  The 
impression was, chronic rheumatic heart disease with mtiral 
valve regurgitation, possible aortic valve deformity, sinus 
rhythm and possible brief episodes of tachyarrhythmia, no 
history or clinical manifestations of congestive heart 
failure, functional class III, and benign hypertensive 
vascular disease.  A VA eye examination in June 2004 showed 
vision I the left eye to be count fingers and in the right 
eye no light perception.  

The veteran was examined for aid and attendance in April 
2007.  The claims file was reviewed by the examiner.  The 
veteran was noted to complain of palpitations, but no real 
dypsnea.  The examiner stated that an echocardiogram in 
January 2005 showed normal LV systolic function, moderate 
mitral valve prolapse, moderate mitral regurgitation, mild-
moderate aortic insufficiency, aortic root enlarged, mitral 
function the same or less compared to study in 2004.  The 
examiner also noted that the veteran had loss of full right 
vision and essentially blind in the left eye.  It was noted 
that the vision loss impaired the veteran greatly and that he 
is not independent without his wife.  He was reported to have 
dementia and that at times he did not recognize his wife and 
was not fully oriented to time and place.  He was found to 
have severe degenerative disc disease on MRI, GERD, and 
hypertension.  The examiner noted that the veteran is able to 
dress himself, feed himself, although he does not cook, and 
to use the rest room on his own.  It was noted that he did 
not use any special prosthetic or orthopedic appliances.  The 
examiner noted that the veteran is not aware of the dangers 
around him and that since his diagnosis of dementia, his wife 
does not leave him alone.  The examiner stated that the 
veteran is not bedridden nor does he use a wheelchair.  The 
veteran could walk on his own and move about the house on his 
own.  The veteran was noted to help his wife with the dishes 
and it was reported that he could walk slowly 200 to 300 feet 
due to shortness of breath.  The findings were: rheumatic 
heart disease, blindness, dementia, probable prostate cancer, 
severe degenerative disc disease with left lower extremity 
radiculopathy, GERD and hypertension.  The examiner stated 
that given the veteran's dementia and his loss of vision, he 
is essentially in need of the regular but not constant aid 
and attendance of anther person, his wife.  It was reported 
that the veteran is not able to live on his own as he is 
highly dependent on his wife for his activities of daily 
living.   

While the Board is sympathetic to the veteran's claim, the 
evidence does not reflect that the veteran has the need for 
aid and attendance due to service-connected rheumatic heart 
disease, his only other service-connected disorder besides 
his blindness.  As noted above, the VA examiner of April 2007 
stated that the veteran needed aid and attendance due to his 
blindness and dementia.  Dementia is not a service-connected 
disability.  There is nothing in the record to support 
finding that the veteran's rheumatic heart disease is of such 
severity to support a finding that regular aid and attendance 
is required for that disorder.  While the Board notes that 
the veteran needs substantial assistance now provided by his 
wife (see, e.g., February 2007 VA geriatric clinic report, 
October 2006 VA social worker report, and December 2006 
geriatric clinic report), the evidence does not show that 
such assistance is necessary due to service-connected 
disorder other than blindness, for which compensation is in 
effect, but rather for dementia.  Thus, a higher rate of SMC 
is not warranted.  

As noted, the criteria for determining whether the veteran is 
in need of regular aid and attendance are contained in 38 
C.F.R. § 3.352(a).  The following are considered in 
determining the need for regular aid and attendance:  The 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this does not include the 
adjustment of appliances which normal persons would be unable 
to adjust without such aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care of 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be found to exist before a favorable rating can be made.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Here, the record shows 
that the veteran can dress himself and take care of his 
personal needs, that he does not use any special prosthetic 
or orthopedic appliances, can feed himself and tend to the 
wants of nature.  He is not bedridden.  
Neither does the record show that the veteran is in need of a 
higher level of care as defined in 28 C.F.R. 3.352(b)(2).  

Thus, the Board concludes that the veteran does not satisfy  
the requirements for regular aid and attendance of another 
person set forth in 38 C.F.R. § 3.352(a) based on 
disabilities separate and distinct from the blindness, thus 
he is not entitled  to another rate under subsection (l).


ORDER

Entitlement to additional SMC based on the need for regular 
aid and attendance is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


